                                Case 2:19-cv-01626-JCM-VCF Document 54
                                                                    53 Filed 05/08/20
                                                                             05/07/20 Page 1 of 2



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5
                                Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                George H. Haines, Esq.
                        8       Nevada Bar No. 9411
                                HAINES & KRIEGER, LLC
                        9
                                8985 S. Eastern Avenue, Suite 350
                      10        Las Vegas, NV 89123
                                Phone: (702) 880-5554
                      11        Email: ghaines@hainesandkrieger.com
                      12        Attorneys for Plaintiff
                      13                                         UNITED STATES DISTRICT COURT
                      14                                             DISTRICT OF NEVADA
                      15
                                FORTUNATO DEOCAMPO,                             Case No. 2:19-cv-01626-JCM-VCF
                      16
                                                    Plaintiff,                  STIPULATION OF DISMISSAL OF
                      17                                                        BAYVIEW LOAN SERVICING, LLC; AND
                                        v.                                      SELECT PORTFOLIO SERVICING, INC.,
                      18                                                        WITH PREJUDICE
                                BAYVIEW LOAN SERVICING, LLC; and
                      19        SELECT PORTFOLIO SERVICING, INC.,               Complaint filed: September 16, 2019

                      20                            Defendants.

                      21

                      22                PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),
                      23
                                the parties have stipulated to the dismissal of Defendants Bayview Loan Servicing, LLC
                      24
                                (“Bayview”) and Select Portfolio Servicing, Inc., (“SPS”) from the above captioned action, with
                      25
                                prejudice. There are no longer any issues in this matter between Plaintiff, Bayview and SPS to be
                      26
                                determined by the Court, and Bayview and SPS are the only remaining defendants.
                      27

                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:19-cv-01626-JCM-VCF Document 54
                                                                    53 Filed 05/08/20
                                                                             05/07/20 Page 2 of 2



                                Each party will bear its own fees and costs.
                         1

                         2             IT IS SO STIPULATED.
                                       Dated May 7, 2020.
                         3
                                 KNEPPER & CLARK LLC                               WOLFE & WYMAN LLP
                         4
                                 /s/ Miles N. Clark                                /s/ Racheal A. Ross
                         5       Matthew I. Knepper, Esq., SBN 12796               Racheal A. Ross, Esq., SBN 14943
                                 Miles N. Clark, Esq., SBN 13848                   6757 Spencer Street
                         6       5510 So. Fort Apache Rd, Suite 30                 Las Vegas, NV 8911
                         7       Las Vegas, NV 89148                               Email: raross@ww.law
                                 Email: matthew.knepper@knepperclark.com
                         8       Email: miles.clark@knepperclark.com               Counsel for Defendant
                                                                                   Bayview Loan Servicing, LLC
                         9       HAINES & KRIEGER LLC
                                 George H. Haines, Esq., SBN 9411
                      10         8985 S. Eastern Avenue, Suite 350
                                 Las Vegas, NV 89123
                      11         Email: ghaines@hainesandkrieger.com
                      12         Counsel for Plaintiff
                                 SMITH LARSEN WIXOM LLP
                      13

                      14         /s/ Kent F. Larsen
                                 Kent F. Larsen, Esq., SBN 3463
                      15         SMITH LARSEN & WIXOM
                                 1935 Village Center Circle
                      16         Las Vegas, Nevada 89134
                      17         Email: kfl@slwlaw.com

                      18         Counsel for Defendant
                                 Select Portfolio Servicing, Inc.
                      19
                                          ORDER GRANTING STIPULATION OF DISMISSAL OF
                      20         BAYVIEW LOAN SERVICING, LLC; and SELECT PORTFOLIO SERVICING, INC,
                      21                                 WITH PREJUDICE

                      22
                                IT IS SO ORDERED.
                      23

                      24                                                       _________________________________________
                                                                               UNITED STATES DISTRICT COURT JUDGE
                      25
                                                                                        DATED this
                                                                                              May____  day of _________ 2020.
                                                                                                   8, 2020
                      26

                      27

                      28
                                                                               2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
